Exhibit 10.7

September 12, 2013

BY HAND

Mr. Mason Slaine

Mason:

The purpose of this letter is to confirm our mutual understandings and
agreements with respect to your change in title and role with the Company.
Reference is made to your Employment Agreement (the “Employment Agreement”),
dated August 4, 2010, with Igloo Holdings Corporation, Interactive Data
Corporation (the “Company”).

Effective as of September 20, 2013, and subject to the commencement of
employment of the Company’s new President and Chief Executive Officer, you will
relinquish your titles of President and Chief Executive Officer of the Company,
and will revert to the role of Executive Chairman of the Company, as specified
in the Employment Agreement. Thereafter, the terms of your continued employment
with the Company as Executive Chairman shall continue to be governed by the
Employment Agreement. Nothing in this letter is intended to alter your positions
as Chairman of the Board of Directors of the Company or Chairman of the Board of
Directors the Parent.

You acknowledge and agree none of the relinquishment of your positions, the
appointment of the Company’s new President and Chief Executive Officer, your
reversion to the role of Executive Chairman of the Company or the assignment of
duties and responsibilities consistent therewith will constitute “Good Reason”
under the Employment Agreement.

To indicate your acceptance with the understandings and agreements set forth
herein, please countersign this letter where indicated below and return to the
Company, c/o Vincent Chippari, the Company’s Chief Financial Officer.

Sincerely,

 

IGLOO HOLDINGS CORPORATION     INTERACTIVE DATA CORPORATION

/s/ Vincent A. Chippari

   

/s/ Vincent A. Chippari

By:   Vincent A. Chippari     By:   Vincent A. Chippari Title:   Treasurer    
Title:   Senior Vice-President and CFO AGREED AND ACCEPTED:      

/s/ Mason Slaine

      Mason Slaine       Date: September 12, 2013      